Citation Nr: 1730258	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to January 1965.

These matters come before the Board of Veteran's Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the record. 

The issues of entitlement to service connection for bilateral hearing loss and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran stated that he could not recall approximately when he first noticed a ringing or buzzing in his ears but that it had "been a while."  He said he could not remember specifically whether he had noticed it in service but that he had noticed it for a long time.

The Veteran currently has tinnitus.  At issue is whether it is related to service.  His military occupation specialty in the Air Force was air policeman. 

In November 2011 the Veteran had a private audiological examination.  The examiner opined that the Veteran had bilateral ringing in the ears and tinnitus that was more likely than not due to in-service noise exposure and further aggravated by any post-service noise exposure.

In March 2012 the Veteran was afforded a VA examination specific for an assessment of hearing loss and tinnitus.  The report indicates that the Veteran currently suffers from tinnitus however the examiner provided a negative nexus opinion based on the fact that the Veteran's hearing was normal bilaterally through service with no change in thresholds.  The examiner also attributed the Veteran's tinnitus to post-service exposure to "significant noise in occupation."

In February 2017 the Veteran testified before the undersigned VLJ that he had experienced tinnitus for a "long time" but could not provide an approximate date for when he first noticed it, only that it had "been awhile."  The Veteran stated that he was not afforded hearing protection during his time in service as aircraft security on the flight line despite the extremely loud jet engine noise he was exposed to.  He also clarified that, while his post-service occupations involved noise exposure as well, he was provided hearing protection in most of those jobs.  Furthermore, the volume of noise in-service was described as far worse than that experienced after service.

The Veteran is competent to report what he experiences.  The negative VA opinion is weighed against the positive opinion in the private audiological examination, the Veteran's competent and credible reports of suffering from tinnitus for a "long time" and the differences between his in-service and post-service noise exposure.  In this case the Board concludes that the evidence is at least in equipoise.  The Veteran has offered competent and credible evidence that he was exposed to loud aircraft noise during service without hearing protection and was consistently provided with hearing protection in his post-service occupations.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also contends that he has bilateral hearing loss related to noise exposure incurred during service.  The record contain two medical opinions regarding the etiology of hearing loss.  Both the November 2011 private audiological examination and the March 2012 VA hearing loss examination found that the Veteran had hearing loss in both ears, although only the right ear qualified for hearing loss for VA purposes. 

The November 2011 private audiologist opined that slight hearing loss in the right ear was more likely than not initiated in military service and latter aggravated by post-service noise associated with his work.  In contrast, the March 2012 VA examiner opined that while the Veteran had right ear hearing loss for VA purposes, there was no evidence of hearing loss at separation or significant change in threshold evidence for either ear, attributing the Veteran's current hearing loss to post-service noise exposure.

In the Veteran's February 2017 testimony before the undersigned he provided that his hearing had become even worse since his March 2012 VA examination, in which hearing loss was acknowledged in both ears but only for VA purpose in the right.  Given the conflicting etiological opinions of record, the Board's grant of the service connection for tinnitus based on conceded in-service noise exposure, and the possibility that Veteran may now have hearing loss in both ears for VA compensation purposes, a new VA examination and opinion for hearing loss should be obtained.

The Veteran also contends that he has a skin condition.  To this point the Veteran has not been afforded a VA examination regarding this claim.  During the February 2012 hearing, the Veteran testified that he believed his skin problems were due to exposure to dust particles, bird droppings, and bird remains both on and surrounding the aircraft he came into contact with.  The Veteran further submitted a medical study that examines fungal diseases associated with those who served in the United States Air Force.  The Board finds that this evidence requires a VA examination to obtain a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's bilateral hearing loss.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.  The examiner should consider the Veteran's testimony that he wore hearing protection in his post-service occupations and not during his service.

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any hearing loss was incurred in or is otherwise related to service, to include his conceded in-service noise exposure?

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any skin condition, to include histoplasmosis.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.  The examiner should specifically comment on the Veteran's testimony regarding his means of exposure and the medical literature submitted in support of his claim. 

Based on the examination and review of the record the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent) that any skin condition was incurred in or is otherwise related to the Veteran's active service, to include exposure to fungal spores. 

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claims on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


